Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orlich, Bernhard (WO2019/197157), copy included with applicant’s (9/2/22) IDS.  
With respect to claim 1, Orlich shows (see figs. 1-2) a bottle (1), comprising: a container (the bottle) comprising a neck (at the top (19) opening of the bottle) having a rim (at the top (19) of the threads of the bottle) defining an opening (the open top (19) under the cap) into the container; and a cap removably coupled to the neck, the cap (10) comprising: an upper cap portion (13) comprising a top (19) and a first sidewall (11) extending around a perimeter of the top (19) from the top (19) to a lower end, a lower cap portion (16) comprising a second sidewall (16) coupled to the first sidewall (11) and having a distal end, wherein the upper cap portion (13) and the lower cap portion (16) define a chamber (inside the cap) extending along a longitudinal axis of the cap (10), and a skirt (15) extending in a radial direction with respect to the longitudinal axis of the cap (10) and configured to be received on the rim of the neck of the container, wherein the first sidewall (11) comprises a first transverse dimension at the lower end of the first sidewall (11), and the second sidewall (16) comprises a second transverse dimension less than the first transverse dimension.  

    PNG
    media_image1.png
    470
    467
    media_image1.png
    Greyscale

With respect to claim 2, Orlich shows wherein the lower end of the first sidewall (11) is substantially aligned with the neck of the container when the cap (10) is disposed on the container (1).  
With respect to claim 3, Orlich shows wherein the top (19) comprises a third transverse dimension less than the first transverse.  (see above drawing) 
With respect to claim 6, Orlich shows wherein the first side wall (11) and the second sidewall (16) are coupled by a transition region (the region between 11 and 16).
With respect to claim 7, Orlich shows wherein the skirt (15) comprises a flange (18) extending radially from the first sidewall (11) and the second sidewall (16) at an intersection disposed along the transition region, and the skirt (15) comprises a third sidewall (the outer wall of the skirt) extending vertically around a perimeter of the flange (18).  
With respect to claim 8, Orlich shows wherein the third sidewall (the outer wall of the skirt) comprises a fourth transverse dimension greater than the first transverse dimension of the first sidewall (11).  
With respect to claim 9, Orlich shows wherein the upper cap portion (13), the lower cap portion (16), and the skirt (15) are comprised of a polymer material and integrally molded as a single piece (single molded piece shown in fig. 1).
With respect to claim 10, Orlich shows  wherein the second sidewall (16) comprises the second transverse dimension along an entire length of the second sidewall (16).  (see drawing below claim 1)
With respect to claim 11, Orlich shows wherein the second sidewall (16) extends through the opening of the neck when the cap (10) is secured to the neck of the bottle (1), and the first sidewall (11) is disposed above the rim of the neck when the cap (10) is secured to the neck of the bottle (1).  

Claim(s) 12-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronner (US PUB No 2006/0185764) (also from applicant’s 9/2/22 IDS).

With respect to claim 12, Bronner shows a cap (17) for a bottle (2), comprising: an upper cap portion (fig. 4) comprising: a top (shown in drawings), and a first sidewall () extending around a perimeter of the top, wherein the first sidewall (fig.4  upper part) comprises a plurality of polygonal segments (13) disposed circumferentially along an exterior of the first sidewall (fig. 4 upper part) to define a polygonal-shaped lateral cross-section.  
With respect to claim 13, Bronner shows wherein the first sidewall (fig. 4 upper part) comprises between 3 and 11 polygonal segments (Examiner counts 8 sides).  
With respect to claim 14, Bronner shows wherein the plurality of polygonal segments extend entirely around the perimeter of the top (fig. 4).  
With respect to claim 15, Bronner shows wherein the plurality of polygonal segments are curved. (the polygonal segments are curved to go around the perimeter)  
With respect to claim 16, Bronner shows wherein the plurality of polygonal segments are straight (the vertical components are straight) .  
With respect to claim 17, Bronner shows a lower cap portion (fig. 4 lower part) comprising a second sidewall (shown) extending from a lower end of the upper cap portion (fig. 4 upper part) at a transition region, wherein the upper cap portion and the lower cap portion define a chamber (inside the cap) extending along a longitudinal axis of the cap.  
With respect to claim 18, Bronner shows wherein the second sidewall (lower part sidewall) is cylindrical.  
With respect to claim 19, Bronner shows, wherein the first sidewall (upper part sidewall) comprises a first transverse dimension at the lower end of the first sidewall, and the second sidewall (sidewall of lower part) comprises a second transverse dimension less than the first transverse dimension. (see fig. 4) 
With respect to claim 20, Bronner shows further comprising: a skirt () having a flange (18) extending in a radial direction with respect to a longitudinal axis of the cap (17) from the first sidewall and the second sidewall at an intersection disposed along the transition region, and a third sidewall (8) extending vertically around a perimeter of the flange (18).  
Claim(s) 12-18,20,21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (WO 2011/096415) (also from applicant 9/2/22 IDS) .

With respect to claim 12, WO 2011/096415 shows a cap (1) for a bottle (20), comprising: an upper cap portion ( 4) comprising: a top (3b), and a first sidewall (3) extending around a perimeter of the top, wherein the first sidewall (3) comprises a plurality of polygonal segments (9a,2nd 9a,10) disposed circumferentially along an exterior of the first sidewall (3) to define a polygonal-shaped lateral cross-section (fig. 1 or 2).  
With respect to claim 13, WO 2011/096415 shows wherein the first sidewall (3) comprises between 3 and 11 polygonal segments (Examiner counts 3 sides,  9a,2nd 9a, and 10).  
With respect to claim 14, WO 2011/096415 shows wherein the plurality of polygonal segments extend entirely around the perimeter of the top (fig. 2).  
With respect to claim 15, WO 2011/096415 shows wherein the plurality of polygonal segments are curved. (the polygonal segments are curved to go around the perimeter)  
With respect to claim 16, WO 2011/096415 shows wherein the plurality of polygonal segments are straight (the vertical components are straight) .  
With respect to claim 17, WO 2011/096415 shows a lower cap portion (3) comprising a second sidewall (shown) extending from a lower end of the upper cap portion ( 4) at a transition region, wherein the upper cap portion and the lower cap portion define a chamber (inside the cap) extending along a longitudinal axis of the cap.  
With respect to claim 18, WO 2011/096415 shows wherein the second sidewall (lower part sidewall) is cylindrical (fig. 1).
With respect to claim 20, WO 2011/096415 shows further comprising: a skirt (2) having a flange (5) extending in a radial direction with respect to a longitudinal axis of the cap (1) from the first sidewall and the second sidewall at an intersection disposed along the transition region, and a third sidewall (vertical wall of skirt 2) extending vertically around a perimeter of the flange (5).  
With respect to claim 21, WO 2011/096415 shows wherein the first sidewall  comprises a plurality of vertex portions  (9, and the two vertex portions between 10 and 9a) alternating with the plurality of polygonal segments along a perimeter of the first sidewall, wherein each vertex portion extends from the top (3b) of the upper cap portion to a lower end of the first sidewall (3).   
Response to Arguments

Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/02/22 Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/02/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
/SHAWN M BRADEN/Primary Examiner, Art Unit 3736